NO. 12-14-00133-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ALLEN F. CALTON,                                  §      APPEAL FROM THE 3RD
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

LAMORRIS MARSHALL,
APPELLEE                                          §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This pro se in forma pauperis appeal is being dismissed for failure to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was
signed on June 7, 2014. Appellant timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court’s judgment.
       On May 23, 2014, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e). He
was further notified that unless he filed an amended notice of appeal on or before June 23, 2014,
the appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c).
       Additionally, pursuant to rule of appellate procedure 32.1, Appellant’s docketing
statement was due to have been filed at the time the appeal was perfected, i.e., May 23, 2014.
See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing statement at that time, this
court requested by letter dated May 23, 2014, that he file his docketing statement within ten days
if he had not already done so. Appellant did not file the docketing statement as requested.
       In a second notice dated June 5, 2014, the court advised Appellant that the docketing
statement was past due. The notice further provided that unless the docketing statement was
filed on or before June 16, 2014, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. See TEX. R. APP. P. 5, 32.1.
         The deadlines in this court’s notices have now passed, and Appellant has not complied
with the court’s requests. Because Appellant has failed, after notice, to comply with rules 9.5,
25.1(e), and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-
00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied) (mem. op.);
Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004,
pet. denied) (mem. op.).
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 25, 2014


                                          NO. 12-14-00133-CV


                                       ALLEN F. CALTON,
                                           Appellant
                                              V.
                                     LAMORRIS MARSHALL,
                                           Appellee


                                  Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 3-42122)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.